Citation Nr: 0817327	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  07-13 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to March 
1973.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied entitlement to 
nonservice-connected pension.  

The veteran testified at a January 2008 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  


FINDING OF FACT

The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from engaging in substantially gainful employment. She 
is not unemployable by reason of disability, age, education, 
and occupational history. 


CONCLUSION OF LAW

Nonservice-connected pension benefits are not warranted. 38 
U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.321, 3.340, 
3.342, 4.15, 4.16, 4.17 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
A September 2005 letter informed the veteran of the evidence 
necessary to substantiate a claim for nonservice-connection 
pension benefits, of evidence VA would reasonably seek to 
obtain, and of information and evidence for which the veteran 
was responsible.  VA also asked the veteran to provide any 
evidence that pertains to her claim.  

An April 2007 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  While VCAA notice is 
applicable to the five elements of a service connection claim 
(i.e., veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability), 
in light of the Board's denial of the nonservice-connected 
pension claim, neither a rating nor an effective date will be 
assigned and any questions as to such elements are rendered 
moot.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  There is no indication that any notice deficiency 
reasonably affects the outcome of this case.  Thus, the Board 
finds that any failure is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
VA examinations, various lay statements, and a Board hearing 
transcript have been associated with the claims file.  VA has 
provided the veteran with every opportunity to submit 
evidence and arguments in support of her claim, and to 
respond to VA notices.  The veteran and her representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.



B.  Law and Analysis

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.

Under 38 C.F.R. § 3.3, basic entitlement to pension exists if 
a veteran (1) served in the active military, naval, or air 
service for 90 days or more during a period of war; (2) is 
permanently and totally disabled from nonservice-connected 
disability not due to the veteran's own willful misconduct or 
vicious habits; and (3) meets the net worth requirements 
under 38 C.F.R. § 3.274, and does not have an annual income 
in excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. §§ 3.23, 3.3.  38 U.S.C.A. §§ 1502, 
1521 (West 2002).  The maximum annual pension rate is 
published in Appendix B of VA Manual M21-1 and is to be given 
the same force and effect as if published in VA regulations.  
See 38 C.F.R. §§ 3.21, 3.23(a)(5); M21-1, Part I, Appendix B.

The provisions of 38 U.S.C.A. § 1502 were amended, effective 
in September 2001, to provide that VA will consider a veteran 
to be permanently and totally disabled if he or she is a 
patient in a nursing home for long-term care due to 
disability, or is determined to be disabled for Social 
Security Administration purposes.  See Pub. L. No. 107-103, 
Section 206(a), 115 Stat. 990 (Dec. 27, 2001); 38 C.F.R. § 
3.114 (2007).  In addition, a disability pension is payable 
to each veteran who served in the active military, naval, or 
air service for 90 days or more during a period of war and 
who is 65 years of age or older.  See 38 U.S.C.A. § 1513 
(West 2002).

The veteran was born in January 1949, and therefore does not 
qualify for pension under 38 U.S.C.A. § 1513 (West 2002).  
There is no indication that the veteran receives Social 
Security Administration disability benefits, which is another 
basis for finding permanent and total disability for VA 
pension purposes under 38 U.S.C.A. § 1502 (West 2002).

The record shows that the veteran served more than 90 days 
during the Vietnam War.  As such, the veteran meets the 
eligibility requirement based on her service.  The total 
maximum annual pension rate for a veteran who is unmarried, 
effective December 2004 is $10,162; effective December 2005 
is $10,579.  See 38 C.F.R. §§ 3.21, 3.23(a)(5); M21-1, Part 
I, Appendix B.  At the time the veteran filed her July 2005 
claim for benefits, she reported annual earnings of $4800.  
During her January 2008 Board hearing, the veteran's 
representative reported that the veteran's highest past 
income was $4000 a year.  This was apparently since the time 
the veteran filed her claim.  Based on the veteran's reported 
income, she does not have an annual income in excess of the 
applicable maximum annual pension rate.  See 38 C.F.R. § 3.3; 
38 U.S.C.A. §§ 1502, 1521 (West 2002).  The veteran reported 
during her Board hearing that she was living in poverty, that 
she was in Section 8 housing, and that she was in receipt of 
food stamps.  Thus, the veteran appears to meet the net worth 
and annual income requirements under 38 C.F.R. § 3.3.

In this case, to be eligible for VA pension, evidence of 
record must demonstrate that the veteran is permanently and 
totally disabled from nonservice-connected disabilities that 
are not the result of her own willful misconduct.  For the 
purposes of pension benefits, a person shall be considered 
permanently and totally disabled if he or she is unemployable 
as a result of disability, reasonably certain to continue 
throughout the life of the disabled person, or is suffering 
from (1) any disability which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation, but only if it is reasonably certain that 
such disability will continue throughout the life of the 
disabled person; or (2) any disease or disorder determined by 
the VA Secretary to be of such a nature or extent as to 
justify a determination that persons suffering therefrom are 
permanently and totally disabled.  See 38 U.S.C.A. § 1502(a) 
(West 2002); 38 C.F.R. §§ 3.340(b), 4.15 (2007).  A veteran 
will be considered permanently and totally disabled if he or 
she has permanent loss of use of both hands or feet, one hand 
and one foot, or the sight of both eyes; if he or she is 
permanently helpless or permanently bedridden; or if 
permanent disabilities are rated, singly or in combination, 
at 100 percent.  See 38 U.S.C.A. § 1502(a) and 38 C.F.R. § 
4.15; Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. 
Derwinski, 2 Vet. App. 282 (1992).  

All veterans who are basically eligible for pension benefits 
and who are unable to secure and follow a substantially 
gainful occupation by reason of disabilities, which are 
likely to be permanent, shall be rated as permanently and 
totally disabled.  For the purposes of entitlement to pension 
benefits, the permanence of the percentage requirements of 38 
C.F.R. § 4.16 is a requisite.  When the percentage 
requirements are met, and the disabilities involved are of a 
permanent nature, a rating of permanent and total disability 
will be assigned if the veteran is found to be unable to 
secure or follow substantially gainful employment by reason 
of such disability. Prior employment or unemployment status 
is immaterial if in the judgment of the rating board the 
veteran's disabilities render him or her unemployable.  See 
38 C.F.R. § 4.17 (2007).  Under 38 C.F.R. § 4.16, the veteran 
must have a single disability ratable at 60 percent or more, 
or two or more disabilities, provided at least one disability 
is ratable at 40 percent or more and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16 (2007).  However, even 
when the percentage requirements are not met, entitlement to 
a total rating, on an extraschedular basis, may nonetheless 
be granted, in exceptional cases, when the veteran is unable 
to secure and follow a substantially gainful occupation by 
reason of disabilities, age, occupational background and 
other related factors.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2007).

The veteran's non-service connected disabilities include type 
II diabetes mellitus, rated 20 percent disabling; 
hypertension, rated 10 percent disabling; osteoarthritis 
right knee and osteoarthritis left knee, both rated as 10 
percent disabling; and a left foot bunion, rated as 
noncompensable.  The veteran has a combined rating of 40 
percent.  

The evidence of record does not demonstrate that the veteran 
is permanently and totally disabled.  The veteran does not 
have a single disability ratable at 60 percent or more, or 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more.  The Board has reviewed the record and finds 
the assigned ratings appropriate.  See 38 C.F.R. § 4.71a, 
4.104, 4.118, Diagnostic Codes 5003, 5161, 5280, 7101, 7913 
(2007).  In addition, the veteran does not have disabilities, 
which would meet the "average person" test for permanent and 
total disability.  See 38 U.S.C.A. § 1502(a); 38 C.F.R. §§ 
4.15, 4.16 (2007).  She does not have permanent loss of use 
of both hands or feet, one hand and one foot, or the sight of 
both eyes, and is not permanently helpless or permanently 
bedridden.  Id. 

Because the veteran's combined rating in this case fails to 
meet the schedular percentage standards of section 4.16(a), 
her claim for a total rating may be considered only on an 
extraschedular basis under section 4.16(b).  Although the 
Board may not assign an extraschedular rating in the first 
instance because the authority for doing so is vested in a 
particular VA official, the Director of the Compensation and 
Pension Service, the Board may consider whether remand to the 
RO for referral to those officials is warranted.  See 38 
C.F.R. § 4.16(b) (2007); Bagwell v. Brown, 9 Vet. App. 337 
(1996) (holding that Board is precluded from assigning an 
extra-schedular rating in the first instance, but the Board 
is not precluded from considering whether referral to the VA 
officials is warranted); see also VAOPGCPREC 6-96 (Aug. 16, 
1996).

The Board finds that the record does not present any unusual 
factors that might serve as a predicate for a finding of 
unemployability.  The veteran reported during the January 
2008 Board hearing that she had a bachelor's degree in social 
work.  The veteran reportedly has not worked full time since 
June 2004.  She reported during her January 2008 Board 
hearing that she had been employed at a school system for 10 
years as a teacher's aid, and then as a bus monitor.  She 
indicated that she was fired from this position in June 2004 
for sleeping or sleepiness, which she related to her 
medications and to diabetes mellitus.  

At the time the veteran filed her July 2005 claim, she was 
working two or three days a week at a daycare.  In a 
September 2005 report of contact, the veteran reported that 
she was still working part-time at the daycare, and in July 
2005 started working part time at Kroger.  A June 2006 
statement shows that the veteran quit her daycare job.  At 
that time, she reported that she started working part-time at 
Kroger in November 2005.  January 2007 VA treatment reports 
indicate that the veteran complained of aching in the feet 
since working at Kroger since October.  The Board notes that 
there is a discrepancy in the veteran's reported start dates 
at Kroger, and it is unclear how long the veteran maintained 
her position there.  During her January 2008 Board hearing, 
the veteran reported that she worked at Wal-Mart as a deli 
worker from January 2007 to September 2007.  She reported 
that she was fired because her position did not allow her to 
take breaks to take her medications.  She reported that she 
had not been working since that time.  

The veteran has worked at various part-time positions from 
June 2004 to September 2007.  The veteran claims that she has 
difficulty maintaining work, and that she has been fired due 
to sleepiness which she attributes to her medications, and 
due to her need to take breaks so that she can take her 
medications on time.  Although the record indicates that the 
veteran has difficulty maintaining employment, she is not 
shown by objective evidence of record to be unable to 
maintain employment due to her disabilities.  

VA treatment records reflect a diagnosis of osteoarthritis.  
A November 2004 note reflects mild degenerative joint disease 
in the right knee, which was treated with steroid injections.  
VA treatment records dated in 2005 and 2006, however, do not 
reflect ongoing complaints or treatment relating to 
osteoarthritis in the knees.  

A comprehensive VA examination was completed in September 
2005.  The veteran's disabilities at that time included 
diabetes mellitus, hypertension, hyperlipidemia, and 
bilateral bunions, with the right bunion surgically excised.  
The examination report shows that diabetes mellitus was 
treated with oral medications, and the veteran had no 
complications or symptoms directly related to diabetes.  The 
examiner also noted that the veteran was a poor historian.  
The veteran's hypertension was moderately well controlled on 
a single drug.  She had moderately elevated cholesterol, 
treated with medication.  She had no symptoms related to 
hyperlipidemia.  The veteran had no right foot symptoms and 
mild pain in the left.  She had no tenderness to palpation or 
antalgia, gait was normal, and her left bunion was described 
as mild.  Examination of the muscles and joints was otherwise 
normal.  Other than tenderness in the left foot, the 
veteran's disabilities were not shown to be symptomatic.  
Problems related to occupational functioning were reported to 
be increased absenteeism.  The examiner stated that diabetes 
mellitus, hypertension, and hyperlipidemia had no significant 
effect on usual occupation or on performance of daily 
activities.  During the examination, the veteran reported 
that she veteran was employed at Kroger was working 20 hours 
a week at that time.  The veteran reported that she was 
unemployable, stating "I can't keep a job."  She attributed 
this to her medications which she stated caused sleepiness.  
The examiner stated that the veteran was on no prescribed 
medication known to cause significant sleepiness.  

VA treatment records show that the veteran was seen for 
increasing complaints of pain due to a left bunion in 2006.  
She had a left foot bunionectomy in September 2006.  An 
October 2006 treatment note shows that the veteran's 
bunionectomy of the left foot was well healed with an 
excellent outcome.  The physician stated that she was able to 
return to work full duty.  In a December 2007 statement, a VA 
nurse practitioner reported that the veteran reported that 
she had chronic pain in her feet and knees and reported that 
it interfered with her ability to work.  She also reported 
that the veteran told her that she had lost jobs in the past 
due to the need to take breaks to eat and monitor her blood 
sugar.

There is nothing in the veteran's occupational background or 
other related factors, supporting a finding that she is 
unemployable.  The veteran has been working part-time at 
various positions since June 2004.  She reports that she has 
been fired due to her medications which result in sleepiness, 
and reports that she is unable to take breaks to take her 
medications.  A September 2005 VA examination, however, shows 
that none of the veteran's prescribed medications are known 
to cause significant sleepiness and she was taking only oral 
medications for diabetes mellitus, hypertension, and 
hyperlipidemia.  The examiner opined that her disabilities 
had no significant effect on usual occupation.  The veteran's 
left bunion was surgically excised in September 2006 and VA 
treatment reports show that the bunionectomy was well healed 
and that the veteran was cleared to return to work, full 
duty.  The veteran's disabilities, when evaluated in 
association with her educational attainment, occupational 
background, and age, are not shown to preclude all kinds of 
substantially gainful employment.  Moreover, the veteran has 
not submitted any objective evidence supporting a finding 
that she cannot work due to disability.  In light of the 
foregoing, the veteran is not entitled to a nonservice-
connected disability pension, and the claim for that benefit 
is denied


ORDER

Entitlement to nonservice-connected pension is denied.




____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


